856 F.2d 197
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Dexter J. TRENT, Defendant-Appellant.
No. 88-3324.
United States Court of Appeals, Sixth Circuit.
Aug. 23, 1988.

Before BOYCE F. MARTIN, Jr., RALPH B. GUY, Jr. and DAVID A. NELSON, Circuit Judges.

ORDER

1
On April 6, 1988, the defendant filed a notice of appeal from his conviction and sentence for possession with intent to distribute cocaine entered February 8, 1988.  On July 19, 1988, this Court ordered the defendant to show cause why his appeal should not be dismissed for lack of appellate jurisdiction.  The defendant has responded, asserting that his notice of appeal was not timely filed due to ineffective assistance of counsel.  Defendant has additionally filed a motion requesting leave to proceed in forma pauperis in this appeal.


2
Pursuant to the provisions of Rule 4(b), Fed.R.App.P., the defendant had ten (10) days from the entry of judgment, i.e., until February 18, 1988, in which to file a notice of appeal.  The notice of appeal filed April 6, 1988 was not within that time period.  The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.   United States v. Merrifield, 764 F.2d 436, 437 (5th Cir.1985).


3
It is ORDERED that the show cause order of July 19, 1988 is discharged and this appeal is dismissed for lack of appellate jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.  Defendant's motion to proceed in forma pauperis is denied as moot.